DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims under PCT Article 34 is acknowledged. 
In response to applicant’s comments regarding the claim amendments, the examiner acknowledges that: The original claims 1-41 are cancelled. The original claims 42-60 are renumbered as claims 1-19, respectively, and are amended to correct dependencies. Claims 1-19 are pending in this application. 

Claim Interpretation
The examiner notes that claims 1-19 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Note: The international search report and the references cited in the report were fully review.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Claims 1-19 are objected to because of the following informalities:  
In claim1, line 5-6, “the concentration of phenylpyruvic acid” should be “ concentration of phenylpyruvic acid”
In claim1, line 7, “phenylpyruvic acid” should be “the phenylpyruvic acid”
In claim1, line 8, “phenylpyruvic acid” should be “the phenylpyruvic acid”
In claim1, line 18-19 should be amended for grammatical error and should read: 
“a detector capable of measuring an intensity of said attenuated light wherein said intensity is correlated the concentration of the phenylpyruvic acid”
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/24/22